Exhibit 10.4

 

Execution Version

 

 

ELEVENTH AMENDMENT

 

TO

 

SENIOR REVOLVING CREDIT AGREEMENT

 

DATED AS OF SEPTEMBER 10, 2015

 

AMONG

 

HALCÓN RESOURCES CORPORATION,
AS BORROWER,

 

THE GUARANTORS,

 

JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT,

 

AND

 

THE LENDERS PARTY HERETO

 

 

J. P. MORGAN SECURITIES LLC,

AS SOLE LEAD ARRANGER

 

J. P. MORGAN SECURITIES LLC AND WELLS FARGO SECURITIES, LLC,

AS JOINT BOOKRUNNERS

 

--------------------------------------------------------------------------------


 

ELEVENTH AMENDMENT
TO SENIOR REVOLVING CREDIT AGREEMENT

 

THIS ELEVENTH AMENDMENT TO SENIOR REVOLVING CREDIT AGREEMENT (this “Amendment”)
dated as of September 10, 2015 is among HALCÓN RESOURCES CORPORATION, a
corporation duly formed and existing under the laws of the State of Delaware
(the “Borrower”), each of the undersigned guarantors (the “Guarantors”, and
together with the Borrower, the “Obligors”), each of the undersigned Lenders
party to the Credit Agreement, and JPMORGAN CHASE BANK, N.A., as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).

 

R E C I T A L S

 

A.            Reference is made to that certain Senior Revolving Credit
Agreement dated as of February 8, 2012 (as amended, restated, modified or
otherwise supplemented prior to the date hereof, the “Credit Agreement”; and as
amended by this Amendment, and as may be further amended, restated, modified or
supplemented the “Amended Credit Agreement”) among the Borrower, each of the
Lenders party thereto and the Administrative Agent, pursuant to which the
Lenders have made certain credit and other financial accommodations available to
and on behalf of the Borrower and its Subsidiaries.

 

B.            The Borrower has requested and the Administrative Agent and the
Lenders party hereto have agreed to amend certain provisions of the Credit
Agreement.

 

C.            NOW, THEREFORE, to induce the Administrative Agent and the Lenders
party hereto to enter into this Amendment and in consideration of the premises
and the mutual covenants herein contained, for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

Section 1.              Defined Terms.  Each capitalized term used herein but
not otherwise defined herein has the meaning given such term in the Amended
Credit Agreement.  Unless otherwise indicated, all section references in this
Amendment refer to sections of the Amended Credit Agreement.

 

Section 2.                      Amendments to Credit Agreement.

 

2.1          Amendments to Section 1.02.  Section 1.02 is hereby amended by
deleting and replacing, or adding, as applicable, the following terms in the
appropriate alphabetical order:

 

“Additional Third Lien Notes” means additional senior secured notes permitted
pursuant to Section 9.02(l) which may be issued from time to time.

 

“Consolidated Net Income” means with respect to the Borrower and its
Consolidated Restricted Subsidiaries for any period, the aggregate of the net
income (or loss) of the Borrower and the Consolidated Restricted Subsidiaries
after allowances for taxes for such period determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from such net income
(to the extent otherwise included therein) the following: (a) the net income of
any Person in which the Borrower or any Consolidated Restricted Subsidiary has

 

1

--------------------------------------------------------------------------------


 

an interest (which interest does not cause the net income of such other Person
to be consolidated with the net income of the Borrower and the Consolidated
Restricted Subsidiaries in accordance with GAAP), except to the extent of the
amount of dividends or distributions actually paid in cash during such period by
such other Person to the Borrower or to a Consolidated Restricted Subsidiary;
(b) the net income (but not loss) during such period of any Consolidated
Restricted Subsidiary to the extent that the declaration or payment of dividends
or similar distributions or transfers or loans by that Consolidated Restricted
Subsidiary is not at the time permitted by operation of the terms of its charter
or any agreement, instrument or Governmental Requirement applicable to such
Consolidated Restricted Subsidiary or is otherwise restricted or prohibited, in
each case determined in accordance with GAAP; (c) any extraordinary non-cash
gains or losses during such period; (d) any gains or losses attributable to
writeups or writedowns of assets, including ceiling test writedowns; (e) any
gain or loss, together with any provision for taxes on such gain or loss,
realized in connection with any sale, transfer, or other disposition of any
assets or business, which is not made in the ordinary course of business;
(f) any unrealized non-cash gains, losses or adjustments as a result of changes
in the fair market value of derivatives; and (g) any income attributable to
cancellation or early extinguishment of any Debt of Borrower or a Consolidated
Restricted Subsidiary; and provided further that if the Borrower or any
Consolidated Restricted Subsidiary shall acquire or dispose of any Property
during such period or a Subsidiary shall be redesignated as either an
Unrestricted Subsidiary or a Restricted Subsidiary, then Consolidated Net Income
shall be calculated after giving pro forma effect to such acquisition, merger,
disposition or redesignation, as if such acquisition, merger, disposition or
redesignation had occurred on the first day of such period.

 

“Eleventh Amendment Effective Date” means September 10, 2015.

 

“Initial Third Lien Indenture” means that certain Indenture dated as of
September 10, 2015 among the Borrower, the Guarantors (as defined therein) and
the Third Lien Trustee, pursuant to which the Initial Third Lien Notes are
issued.

 

“Initial Third Lien Notes” means the 13.0% senior secured notes due 2022 issued
pursuant to the Initial Third Lien Indenture.

 

“Permitted Refinancing Debt” means Debt (for purposes of this definition, “new
Debt”) incurred in exchange for, or proceeds of which are used to refinance, all
or any Senior Notes, Second Lien Notes or Third Lien Notes (the “Refinanced
Debt”); provided that (a) such new Debt is in an aggregate principal amount not
in excess of the (i) aggregate principal amount then outstanding of the
applicable Refinanced Debt (or, if the applicable Refinanced Debt is exchanged
or acquired for an amount less than the principal amount thereof to be due and
payable upon a declaration of acceleration thereof, such lesser amount) plus
(ii) an amount necessary to pay any fees and expenses, including premiums,
related to such exchange or refinancing; (b) such new Debt has a stated maturity
no earlier than the stated maturity of the Refinanced Debt and an average life
no shorter than the

 

2

--------------------------------------------------------------------------------


 

average life of the Refinanced Debt; (c) such new Debt does not contain any
covenants which are materially more onerous to the Borrower and its Restricted
Subsidiaries than those imposed by the Refinanced Debt, (d) such new Debt (and
any guarantees thereof) is subordinated in right of payment to the Secured
Obligations (or, if applicable, the Guaranty Agreement) to at least the same
extent as the Refinanced Debt and (e) if such new Debt replaces any Second Lien
Notes or Third Lien Notes the agent for such executes a Priority Confirmation
Joinder to the Intercreditor Agreement subjecting such new Debt to the terms of
the Intercreditor Agreement.  For the avoidance of doubt, if any Senior Notes
are exchanged for Second Lien Notes or Third Lien Notes, the sum of such
Refinanced Debt and any outstanding Second Lien Notes or Third Lien Notes, as
applicable, at such time may not exceed the aggregate principal amount of Second
Lien Notes or Third Lien Notes permitted pursuant to Section 9.02(k) or
Section 9.02(l), as applicable.

 

“Priority Confirmation Joinder” has the meaning assigned such term in the
Intercreditor Agreement.

 

“Third Lien Indenture” means (a) the Initial Third Lien Indenture, (b) any
indenture or supplemental indenture pursuant to which Additional Third Lien
Notes are issued, and (c) any indenture, note purchase agreement or other
agreement pursuant to which any Permitted Refinancing Debt is issued in exchange
for, or the proceeds of which are used to refinance, all or any Third Lien
Notes, in each case, and as amended from time to time, in compliance with this
Agreement and the Intercreditor Agreement.

 

“Third Lien Notes” means (a) the Initial Third Lien Notes and (b) the Additional
Third Lien Notes.

 

“Third Lien Trustee” means U.S. Bank National Association.

 

“Total Secured Debt” means (a) debt described in clause (a) of the definition of
Secured Obligations and all renewals, extensions and/or rearrangements thereof,
(b) the Second Lien Notes, and (c) without duplication of clauses (a) and (b),
(i) all funded Debt of the Borrower and the Restricted Subsidiaries of the type
described in clause (a) of the definition of Debt, (ii) all Debt of the Borrower
and the Restricted Subsidiaries of the types described in clauses (b) (net of
any cash collateral securing Letters of Credit), and (l) of the definition of
Debt, and (iii) all Debt of others that is funded of the type described in
clause (f) of the definition of Debt, in each case that is secured by a Lien on
any Property of the Borrower and the Restricted Subsidiaries; provided that the
Third Lien Notes shall be excluded from Total Secured Debt.

 

2.2          Amendment to Section 8.01(q).  Section 8.01(q) is hereby amended by
deleting such Section in its entirety and replacing it with the following:

 

“(q)         Issuance of Additional Second Lien Notes, Additional Third Lien

 

3

--------------------------------------------------------------------------------


 

Notes and Permitted Refinancing.  In the event the Borrower intends to issue
Additional Second Lien Notes, Additional Third Lien Notes or refinance any of
the Second Lien Notes or the Third Lien Notes with the proceeds of Permitted
Refinancing Debt as contemplated by Section 9.02(k) or Section 9.02(l), as
applicable, three (3) Business Days prior written notice of such intended
offering therefor, the amount thereof and the anticipated date of closing and
the Borrower will furnish a copy of the preliminary offering memorandum (if any)
and the final offering memorandum (if any).”

 

2.3          Amendment to Section 8.12(c)(vi). Section 8.12(c)(vi) is hereby
amended by replacing the reference to “Section 8.14(a)” with a reference to
“Section 8.20”.

 

2.4          Amendment to Sections 8.13(a) and (c).  Sections 8.13(a) and
(c) are hereby amended by deleting such Sections in their entirety and replacing
them with the following:

 

“(a)         On or before the delivery to the Administrative Agent and the
Lenders of each Reserve Report required by Section 8.12(a), to the extent
requested by Administrative Agent, the Borrower will deliver title information
in form and substance acceptable to the Administrative Agent covering enough of
the Oil and Gas Properties evaluated by such Reserve Report that were not
included in the immediately preceding Reserve Report, so that the Administrative
Agent shall have received, together with title information previously delivered
to the Administrative Agent, reasonably satisfactory title information on at
least (i) 85% or (ii) after the later of (A) April 1, 2016 or (B) the date of
the delivery of a Reserve Report on which the ratio of Total Secured Debt as of
such date to EBITDA for the four fiscal quarters most recently ended for which
financial statements have been delivered is equal to or less than 1.0 to 1.0,
75% of the total value of the Oil and Gas Properties evaluated by such Reserve
Report.

 

(c)           If the Borrower is unable to cure any title defect requested by
the Administrative Agent or the Lenders to be cured within the required period
of time or the Borrower does not comply with the requirements to provide
acceptable title information covering 85% or 75%, as applicable, of the Oil and
Gas Properties evaluated in the most recent Reserve Report, such default shall
not be a Default, but instead the Administrative Agent and/or the Super Majority
Lenders shall have the right to exercise the following remedy in their sole
discretion from time to time, and any failure to so exercise this remedy at any
time shall not be a waiver as to future exercise of the remedy by the
Administrative Agent or the Lenders.  To the extent that the Administrative
Agent or the Super Majority Lenders are not satisfied with title to any
Mortgaged Property after the required period of time has elapsed, such
unacceptable Mortgaged Property shall not count towards the 85% or 75%, as
applicable, requirement, and the Administrative Agent may send a notice to the
Borrower and the Lenders that the then outstanding Borrowing Base shall be
reduced by an amount as determined by the Super Majority Lenders to cause the
Borrower to be in compliance with the requirement to provide acceptable title
information on 85% or 75%, as applicable, of the value of the Oil and Gas

 

4

--------------------------------------------------------------------------------


 

Properties.  This new Borrowing Base shall become effective immediately after
receipt of such notice.”

 

2.5          Amendment to Article VIII.  Article VIII of the Credit Agreement is
hereby amended to add the following two additional sections at the end thereof
to read as follows:

 

“Section 8.20 Additional Collateral — Eleventh Amendment Effective Date. From
and after the Eleventh Amendment Effective Date, in connection with each
redetermination of the Borrowing Base, the Borrower shall review the Reserve
Report and the list of current Mortgaged Properties (as described in
Section 8.12(c)(vi)) to ascertain whether the Mortgaged Properties represent at
least (i) 90% or (ii) after the later of (A) April 1, 2016 or (B) the date of
the delivery of a Reserve Report on which the ratio of Total Secured Debt as of
such date to EBITDA for the four fiscal quarters most recently ended for which
financial statements have been delivered is equal to or less than 1.0 to 1.0,
80% of the total value of the Oil and Gas Properties evaluated in the most
recently completed Reserve Report after giving effect to exploration and
production activities, acquisitions, dispositions and production.  In the event
that the Mortgaged Properties do not represent at least 90% or 80%, as
applicable, of such total value, then the Borrower shall, and shall cause its
Restricted Subsidiaries to, grant, within thirty (30) days of delivery of the
certificate required under Section 8.12(c), to the Administrative Agent as
security for the Secured Obligations a first-priority Lien interest (subject
only to Excepted Liens of the type described in clauses (a) to (d) and (f) of
the definition thereof, but subject to the provisos at the end of such
definition) on additional Oil and Gas Properties not already subject to a Lien
of the Security Instruments such that after giving effect thereto, the Mortgaged
Properties will represent at least 90% or 80%, as applicable, of such total
value.  All such Liens will be created and perfected by and in accordance with
the provisions of deeds of trust, security agreements and financing statements
or other Security Instruments, all in form and substance reasonably satisfactory
to the Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes.  In order to
comply with the foregoing, if any Restricted Subsidiary places a Lien on its Oil
and Gas Properties and such Restricted Subsidiary is not a Guarantor, then it
shall become a Guarantor and comply with Section 8.14(b).”

 

“Section 8.21        Granting of Liens to Secure Third Lien Notes. The Borrower
will not, and will not permit any Restricted Subsidiary to, grant a Lien on any
Property to secure the Third Lien Notes without first (i) giving ten (10) days’
prior written notice to the Administrative Agent thereof and (ii) granting to
the Administrative Agent to secure the Secured Obligations a first-priority,
perfected Lien on the same Property pursuant to Security Instruments in form and
substance satisfactory to the Administrative Agent (provided that Excepted Liens
identified in clauses (a) to (f) of the definition thereof, but subject to the
provisions at the end of such definition, may exist).  In connection therewith,
the Borrower shall, or shall cause its Restricted Subsidiaries to, execute and
deliver such other additional

 

5

--------------------------------------------------------------------------------


 

closing documents, certificates and legal opinions of the type typically given
with regard to such matters as shall reasonably be requested by the
Administrative Agent.”

 

2.6          Amendment to Section 9.02(d).  Section 9.02(d) is hereby amended by
replacing the reference to “Sections 9.02(j) and (k)” with “Sections 9.02(j) and
(m)”.

 

2.7          Amendment to Section 9.02(j).  Section 9.02(j) is hereby amended by
replacing the reference to “Sections 9.02(d) and (k)” with “Sections 9.02(d) and
(m)”.

 

2.8          Amendment to Section 9.02.  Section 9.02 is hereby amended by
renumbering Section 9.02(l) as Section 9.02(m) and adding the following as
Section 9.02(l):

 

“(l)          Debt under the Third Lien Notes and any guarantees thereof, the
principal amount of which does not exceed $1,020,000,000 in the aggregate;
provided that (i) at the time of incurring such Debt (A) no Default has occurred
and is then continuing and (B) no Default would result from the incurrence of
such Debt after giving effect to the incurrence of such Debt (and any concurrent
repayment of Debt with the proceeds of such incurrence), (ii) such Debt is
incurred in exchange for Senior Notes at a discount to par of at least 20%,
(iii) such Debt does not have any scheduled amortization prior to six months
after the Maturity Date, (iv) such Debt does not mature sooner than six months
after the Maturity Date, (v) the terms of such Debt are not materially more
onerous, taken as a whole, than the terms of this Agreement and the other Loan
Documents, and (vi) such Debt and any guarantees thereof are on prevailing
market terms for similarly situated companies; and any Permitted Refinancing
Debt with respect to any such Third Lien Notes.”

 

2.9          Amendment to Section 9.03.  Section 9.03 is hereby amended by
adding the following as Section 9.03(g):

 

“(g)         Liens securing the Third Lien Notes permitted by Section 9.02(l).”

 

2.10        Amendment to Section 9.04(c).  Section 9.04(c) is hereby amended by
deleting such Section in its entirety and replacing it with the following:

 

“(c)         Redemption of Senior Notes; Amendment of Senior Indentures.  The
Borrower will not, and will not permit any Restricted Subsidiary to, prior to
the date that is ninety-one (91) days after the Maturity Date: (i) call, make or
offer to make any optional or voluntary Redemption of or otherwise optionally or
voluntarily Redeem (whether in whole or in part) the Senior Notes; provided that
the Borrower may Redeem any Senior Notes in a principal amount not exceeding the
Net Cash Proceeds of any sale of Equity Interests (other than Disqualified
Capital Stock) of the Borrower, in exchange for the Third Lien Notes or with the
aggregate principal amount of Permitted Refinancing Debt, (ii) amend, modify,
waive or otherwise change, consent or agree to any amendment, supplement,
modification, waiver or other change to, any of the terms of the Senior Notes or
any Senior Indenture if the effect thereof would be to (A) (I) shorten its
maturity or

 

6

--------------------------------------------------------------------------------


 

average life if the existing maturity is prior to the Maturity Date or
(II) shorten its maturity to a date earlier than the date that is ninety-one
(91) days after the Maturity Date if its existing maturity is after the Maturity
Date or (B) increase the amount of any payment of principal thereof or
(C) increase the rate or shorten any period for payment of interest thereon,
provided that the foregoing shall not prohibit the execution of supplemental
indentures to add guarantors if required by the terms of any Senior Indenture
provided such Person complies with Section 8.14(b).”

 

2.11        Amendment to Section 9.04.  Section 9.04 is hereby amended by
deleting the title thereto and replacing it with “Dividends, Distributions and
Redemptions; Repayment of Senior Notes, Second Lien Notes and Third Lien Notes”,
and adding a new Section 9.04(e) as follows:

 

“(e)         Redemption of Third Lien Notes; Amendment of Third Lien Indenture. 
The Borrower will not, and will not permit any Restricted Subsidiary to, prior
to the date that is ninety-one (91) days after the Maturity Date: (i) call, make
or offer to make any optional or voluntary Redemption of or otherwise optionally
or voluntarily Redeem (whether in whole or in part) the Third Lien Notes;
provided that the Borrower may Redeem any Third Lien Notes in a principal amount
not exceeding the Net Cash Proceeds of any sale of Equity Interests (other than
Disqualified Capital Stock) of the Borrower or with the aggregate principal
amount of Permitted Refinancing Debt or (ii) amend, modify, waive or otherwise
change, consent or agree to any amendment, supplement, modification, waiver or
other change to, any of the terms of the Third Lien Notes or the Third Lien
Indenture if the effect thereof would be to shorten its maturity to a date that
is less than ninety-one (91) days after the Maturity Date or increase the amount
of any payment of principal thereof or increase the rate or shorten any period
for payment of interest thereon, provided that the foregoing shall not prohibit
the execution of supplemental indentures to add guarantors if required by the
terms of the Third Lien Indenture provided such Person complies with
Section 8.14(d).”

 

2.12        Amendment to Section 9.17(h).  Section 9.17(h) is hereby amended by
adding the phrase “or Third Lien Notes permitted by Section 9.02(l)” after the
reference to Section 9.02(k) therein.

 

2.13        Amendment to Section 10.01(n).  Section 10.01(n) is hereby amended
by deleting such Section in its entirety and replacing it with the following:

 

“(n)         the Intercreditor Agreement shall for any reason, except to the
extent permitted by the terms thereof, cease to be in full force and effect and
valid, binding and enforceable in accordance with its terms against Borrower or
any party thereto or any holder of any Second Lien Notes or Third Lien Notes or
shall be repudiated by any of them, or cause the Liens of the Second Lien Notes
or the Third Lien Notes to be senior or pari passu in right to the Liens of this
Agreement, or any payment by Borrower or any Guarantor in violation of the terms
of the Intercreditor Agreement.”

 

7

--------------------------------------------------------------------------------


 

Section 3.                      Borrowing Base.  As of the Amendment Effective
Date (as defined below), and after giving effect to Section 9.02(l) with respect
to a reduction of the Borrowing Base attributable to the exchange of Senior
Notes for the Third Lien Notes, Lenders constituting the Super Majority Lenders
and the Borrower agree that the amount of the Borrowing Base shall be
$850,000,000 and such Borrowing Base shall remain in effect until the Borrowing
Base is otherwise redetermined or adjusted in accordance with the Credit
Agreement.  This provision does not limit the right of the parties to initiate
interim redeterminations of the Borrowing Base in accordance with
Section 2.07(b) or further adjustments pursuant to Section 2.07(e),
Section 2.07(f), Section 8.13(c) or Section 9.13.  This Section 3 constitutes
the New Borrowing Base Notice in accordance with Section 2.07(d).

 

Section 4.                      Conditions Precedent.  This Amendment shall
become effective on the date when each of the following conditions is satisfied
(or waived in accordance with Section 12.02 of the Credit Agreement) (such date,
the “Amendment Effective Date”):

 

4.1          Amendment.  The Administrative Agent shall have received a
counterpart of this Amendment signed by the Borrower, the Guarantors, and
Lenders constituting the Super Majority Lenders.

 

4.2          Priority Confirmation Joinder to Intercreditor Agreement.  The
Administrative Agent shall have received a counterpart of the Priority
Confirmation Joinder to the Intercreditor Agreement signed by the Borrower, the
Trustee and the Third Lien Collateral Trustee.

 

4.3          Initial Third Lien Notes.  The Third Lien Indenture shall be in
form and substance reasonably satisfactory to the Administrative Agent and the
Administrative Agent shall be reasonably satisfied that (a) the Borrower has, or
will contemporaneously exchange Senior Notes for the Third Lien Notes pursuant
to the Third Lien Indenture and (b) all Property constituting security for the
Third Lien Notes is subject to a first-priority perfected Lien in favor of
Administrative Agent under the Security Instruments.

 

4.4          Fees.  The Administrative Agent, the Arranger and the Lenders shall
have received all fees and other amounts due and payable on or prior to the
Amendment Effective Date, including, to the extent invoiced, reimbursement or
payment in full of all out of pocket expenses required to be reimbursed or paid
by the Borrower under the Amended Credit Agreement.

 

4.5          No Default; No Material Adverse Effect.  At the time of and
immediately after giving effect to this Amendment, (a) no Default or Event of
Default shall have occurred and be continuing and (b) no event or events shall
have occurred which individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.

 

4.6          The Administrative Agent shall have received a legal opinion
addressed to the Administrative Agent and the Lenders in form and substance
reasonably acceptable to the Administrative Agent from Mayer Brown stating that
the exchange of the Senior Notes for the Third Lien Notes and incurrence of the
Liens to secure the Third Lien Notes does not violate the terms of the Senior
Notes Indentures or the Second Lien Indentures.

 

The Administrative Agent is hereby authorized and directed to declare this
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the

 

8

--------------------------------------------------------------------------------


 

Administrative Agent, compliance with the conditions set forth in this Section 4
or the waiver of such conditions as permitted in Section 12.02 of the Credit
Agreement.  Such declaration shall be final, conclusive and binding upon all
parties to the Credit Agreement for all purposes.

 

Section 5.              Miscellaneous.

 

5.1          Confirmation.  The provisions of the Amended Credit Agreement shall
remain in full force and effect following the effectiveness of this Amendment.

 

5.2          Ratification and Affirmation; Representations and Warranties.  Each
Obligor hereby (a) acknowledges the terms of this Amendment; (b) ratifies and
affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly amended hereby, and (c) represents and warrants to the
Lenders that on and as of the date hereof, and immediately after giving effect
to the terms of this Amendment: (i) all of the representations and warranties
contained in each Loan Document to which it is a party are true and correct in
all material respects (except those which have a materiality qualifier, which
shall be true and correct as so qualified), except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct as of such specified earlier date; (ii) no Default or Event of Default
has occurred and is continuing and (iii) no event or events have occurred which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

 

5.3          Loan Document.  This Amendment is a Loan Document.

 

5.4          Counterparts.  This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this Amendment by facsimile or electronic transmission
in portable document format (.pdf) shall be effective as delivery of a manually
executed counterpart hereof.

 

5.5          NO ORAL AGREEMENT.  THIS AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO ORAL AGREEMENTS BETWEEN THE PARTIES.

 

5.6          GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

 

5.7          Severability.  Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

9

--------------------------------------------------------------------------------


 

5.8          Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

[This page intentionally left blank.  Signature pages follow.]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

BORROWER:

HALCÓN RESOURCES CORPORATION

 

 

 

By:

/s/ Mark J. Mize

 

 

Name:

Mark J. Mize

 

 

Title:

Executive Vice President, Chief

 

 

 

Financial Officer and Treasurer

 

 

GUARANTORS:

HALCÓN HOLDINGS, INC.

 

HALCÓN RESOURCES OPERATING, INC.

 

HALCÓN ENERGY PROPERTIES, INC.

 

HALCÓN ENERGY HOLDINGS, LLC

 

HALCÓN GULF STATES, LLC

 

HALCÓN OPERATING CO., INC.

 

HRC ENERGY RESOURCES (WV), INC.

 

HRC ENERGY LOUISIANA, LLC

 

HRC PRODUCTION COMPANY

 

HALCÓN FIELD SERVICES, LLC

 

HALCÓN LOUISIANA OPERATING, L.P.

 

HRC ENERGY, LLC

 

HRC OPERATING, LLC

 

HK ENERGY, LLC

 

HK ENERGY OPERATING, LLC

 

HK LOUISIANA OPERATING, LLC

 

HK OIL & GAS, LLC

 

HALCÓN WILLISTON I, LLC

 

HALCÓN WILLISTON II, LLC

HK RESOURCES, LLC

THE 7711 CORPORATION

 

 

 

 

 

By:

/s/ Mark J. Mize

 

 

Name:

Mark J. Mize

 

 

Title:

Executive Vice President, Chief

 

 

 

Financial Officer and Treasurer, for and on behalf of each of the foregoing
Guarantors

 

SIGNATURE PAGE — ELEVENTH AMENDMENT

HALCÓN RESOURCES CORPORATION

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT AND LENDER:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Lender

 

 

 

By:

/s/ Darren Vanek

 

 

Name:

Darren Vanek

 

 

Title:

Executive Director

 

SIGNATURE PAGE — ELEVENTH AMENDMENT

HALCÓN RESOURCES CORPORATION

 

--------------------------------------------------------------------------------


 

LENDER:

WELLS FARGO BANK, N.A.,

as Lender

 

 

 

By:

/s/ Todd C. Fogle

 

 

Name:

Todd C. Fogle

 

 

Title:

Vice President

 

SIGNATURE PAGE — ELEVENTH AMENDMENT

HALCÓN RESOURCES CORPORATION

 

--------------------------------------------------------------------------------


 

LENDER:

BMO HARRIS FINANCING, INC.,

as Lender

 

 

 

By:

/s/ James V. Ducote

 

 

Name:

James V. Ducote

 

 

Title:

Managing Director

 

SIGNATURE PAGE — ELEVENTH AMENDMENT

HALCÓN RESOURCES CORPORATION

 

--------------------------------------------------------------------------------


 

LENDER:

BARCLAYS BANK PLC,

as Lender

 

 

 

By:

/s/ Luke Syme

 

 

Name:

Luke Syme

 

 

Title:

Assistant Vice President

 

SIGNATURE PAGE — ELEVENTH AMENDMENT

HALCÓN RESOURCES CORPORATION

 

--------------------------------------------------------------------------------


 

LENDER:

SUNTRUST BANK,

as Lender

 

 

 

By:

/s/ Shannon Juhan

 

 

Name:

Shannon Juhan

 

 

Title:

Director

 

SIGNATURE PAGE — ELEVENTH AMENDMENT

HALCÓN RESOURCES CORPORATION

 

--------------------------------------------------------------------------------


 

LENDER:

CAPITAL ONE, NATIONAL ASSOCIATION,

as Lender

 

 

 

By:

/s/ Victor Ponce de León

 

 

Name:

Victor Ponce de León

 

 

Title:

Senior Vice President

 

SIGNATURE PAGE — ELEVENTH AMENDMENT

HALCÓN RESOURCES CORPORATION

 

--------------------------------------------------------------------------------


 

LENDER:

GOLDMAN SACHS BANK USA,

as Lender

 

 

 

By:

/s/ Michelle Latzoni

 

 

Name:

Michelle Latzoni

 

 

Title:

Authorized Signatory

 

SIGNATURE PAGE — ELEVENTH AMENDMENT

HALCÓN RESOURCES CORPORATION

 

--------------------------------------------------------------------------------


 

LENDER:

ROYAL BANK OF CANADA,

as Lender

 

 

 

By:

/s/ Jay T. Sartain

 

 

Name:

Jay T. Sartain

 

 

Title:

Authorized Signatory

 

SIGNATURE PAGE — ELEVENTH AMENDMENT

HALCÓN RESOURCES CORPORATION

 

--------------------------------------------------------------------------------


 

LENDER:

BANK OF AMERICA, N.A.,

as Lender

 

 

 

By:

/s/ Bryan Heller

 

 

Name:

Bryan Heller

 

 

Title:

Director

 

SIGNATURE PAGE — ELEVENTH AMENDMENT

HALCÓN RESOURCES CORPORATION

 

--------------------------------------------------------------------------------


 

LENDER:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Lender

 

 

 

By:

/s/ Doreen Barr

 

 

Name:

Doreen Barr

 

 

Title:

Authorized Signatory

 

 

 

By:

/s/ Michael Moreno

 

 

Name:

Michael Moreno

 

 

Title:

Authorized Signatory

 

SIGNATURE PAGE — ELEVENTH AMENDMENT

HALCÓN RESOURCES CORPORATION

 

--------------------------------------------------------------------------------


 

LENDER:

NATIXIS,

as Lender

 

 

 

By:

/s/ Stuart Murray

 

 

Name:

Stuart Murray

 

 

Title:

Managing Director

 

 

 

By:

/s/ Vikram Nath

 

 

Name:

Vikram Nath

 

 

Title:

Vice President

 

SIGNATURE PAGE — ELEVENTH AMENDMENT

HALCÓN RESOURCES CORPORATION

 

--------------------------------------------------------------------------------


 

LENDER:

ING CAPITAL LLC,

as Lender

 

 

 

By:

/s/ Josh Strong

 

 

Name:

Josh Strong

 

 

Title:

Director

 

 

 

By:

/s/ Charles Hall

 

 

Name:

Charles Hall

 

 

Title:

Managing Director

 

SIGNATURE PAGE — ELEVENTH AMENDMENT

HALCÓN RESOURCES CORPORATION

 

--------------------------------------------------------------------------------


 

LENDER:

COMERICA BANK,

as Lender

 

 

 

By:

/s/ William Robinson

 

 

Name:

William Robinson

 

 

Title:

Senior Vice President

 

SIGNATURE PAGE — ELEVENTH AMENDMENT

HALCÓN RESOURCES CORPORATION

 

--------------------------------------------------------------------------------


 

LENDER:

BNP PARIBAS

as Lender

 

 

 

By:

/s/ Scott Joyce

 

 

Name:

Scott Joyce

 

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Sriram Chandrasekaran

 

 

Name:

Sriram Chandrasekaran

 

 

Title:

Director

 

SIGNATURE PAGE — ELEVENTH AMENDMENT

HALCÓN RESOURCES CORPORATION

 

--------------------------------------------------------------------------------


 

LENDER:

CREDIT SUISSE LOAN FUNDING, LLC,

as Lender

 

 

 

By:

/s/ Barry Zamore

 

 

Name:

Barry Zamore

 

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Robert Healey

 

 

Name:

Robert Healey

 

 

Title:

Authorized Signatory

 

SIGNATURE PAGE — ELEVENTH AMENDMENT

HALCÓN RESOURCES CORPORATION

 

--------------------------------------------------------------------------------